DETAILED ACTION
This communication is in response to the application filed 1/15/21 in which claims 1-15 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/15/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hatwich (US 8,406,528 B1; patented Mar. 26, 2013) in view of Chory (US 2006/0195819 A1; published Aug. 31, 2006).
Regarding claim 6, Hatwich discloses [a] system, for automatically identifying applicable accessibility guidelines and determining remediation techniques for fixing issues in webpages being rendered, comprising: 
a memory storing instructions; (see FIG. 2, medium)
one or more communication interfaces; and (see FIG. 2, connections 206) 
one or more hardware processors coupled to the memory via the one or more communication interfaces, wherein the one or more hardware processors are configured by the instructions to: (see FIG. 2, processing units 202)
render during a first mode, by one or more hardware processors, one or more webpages associated with one or more enterprise web applications to be assessed for accessibility; (web page is rendered to form a digital image file, col. 2, lines 1-5)
automatically identify during the first mode, by the one or more hardware processors, one or more applicable accessibility guidelines, based on one or more user interface elements comprised in the one or more rendered webpages; (certain test criteria are provided to enhance or otherwise support user accessibility; for example certain test criteria specify desired visual characteristics, col. 2, lines 5-13)
automatically analyze during the first mode, via one or more analysing techniques executed by the one or more hardware processors, content associated with the one or more rendered webpages using the one or more applicable accessibility applicable guidelines to identify one or more webpage non-compliance issues; (a tester implements processes which evaluate characteristics based on the test criteria by comparing an image characteristic associated with a test region to the test criteria, col. 3, lines 10-30; tester generates a test result specifying that a test region either passed or failed a given test, col. 3, lines 30-40).
Hatwich does not disclose automatically identify by the one or more hardware processors, one or more remediation techniques based on the one or more webpage non-compliance issues being identified; and automatically determine, via the one or more remediation techniques executed by the one or more hardware processors, a number of fixes for the one or more webpage non-compliance issues based on the one or more webpages being rendered. However, Chory teaches a verification tool that applies a set of rules to determine whether an application object is rule compliant. Abstract. If a rule is violated, 
Claims 1 and 11 are method and CRM claims derived from claim 6 and are similarly rejected.

Claims 2, 3, 7, 8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hatwich and Chory as applied to claims 1, 6, and 11 above, and further in view of Isager (US 2019/0340212 A1; published Nov. 7, 2019).
Regarding claim 7, Hatwich, in view of Chory, discloses the invention of claim 6 as discussed above. Hatwich does not expressly disclose wherein the one or more hardware processors are further configured by the instructions to: apply, in a second mode, the number of determined fixes on a document object model (DOM) based on a current state of at least one of (i) the one or more rendered webpages and (ii) the one or more user interface elements comprised in the one or more rendered webpages to obtain one or more accessibility guidelines compliant-based webpages. However, Isager teaches fixing issues 
Claims 2 and 12 are method and CRM claims derived from claim 7 and are similarly rejected.

Regarding claim 8, Hatwich, in view of Chory and Isager, discloses the invention of claim 7 as discussed above. Hatwich further discloses wherein the current state of the at least one of (i) the one or more rendered webpages and (ii) the one or more user interface elements comprised in the one or more rendered webpages is indicative of the captured behavior of the one or more user interface elements, and wherein the captured behaviour comprises at least one of (a) one or more mutation events, (b) a new page load event, (c) a page layout change events, and (d) one or more network calls (web page is rendered, i.e., loaded, as when viewing a web page on a browser, Hatwich, col. 2, lines 1-5).
Claims 3 and 13 are method and CRM claims derived from claim 8 and are similarly rejected.

s 4, 5, 9, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hatwich and Chory as applied to claims 1, 6, and 11 above, and further in view of Hernandez, Three Web Accessibility Evaluation Perspectives for RIA, Proceedings of the 10th International cross-disciplinary conference on web accessibility (2013).
Regarding claim 9, Hatwich, in view of Chory, discloses the invention of claim 6 as discussed above. Hatwich does not specifically disclose wherein the one or more non-compliance issues in the one or more webpages are subjected to change in accordance with the change in the captured behavior of one or more user interface elements of the one or more webpages. However, Hernandez teaches performing an accessibility evaluation that receives the URI of the page and, if the page has states, it sends the DOM of the page to an Interaction Simulator, which simulates the several states. Section 4.1. Then, the Interaction Simulator sends the states to a browser processing simulator to be processed, which forwards the processed DOM of the pages to a QualWeb core for evaluation. Id. This way, the DOMs are cumulatively assessed to determine the compliance of an Internet Application. Id. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hatwich to simulate the states of the rendered web page to determine compliance with WCAG guidelines. Doing so would enable assessing compliance of dynamically injected content in webpages. See, Hernandez, Section 1.
Claims 4 and 14 are method and CRM claims derived from claim 9 and are similarly rejected.

wherein the one or more hardware processors are further configured by the instructions to: determine, during the first mode, a change in the current state of at least one of (i) the one or more rendered webpages and (ii) the one or more user interface elements comprised in the one or more rendered webpages; and identify, during the first mode, based on the change in the current state, a set of non-compliance issues. However, Hernandez teaches performing an accessibility evaluation that receives the URI of the page and, if the page has states, it sends the DOM of the page to an Interaction Simulator, which simulates the several states. Section 4.1. Then, the Interaction Simulator sends the states to a browser processing simulator to be processed, which forwards the processed DOM of the pages to a QualWeb core for evaluation. Id. This way, the DOMs are cumulatively assessed to determine the compliance of an Internet Application. Id. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hatwich to simulate the states of the rendered web page to determine compliance with WCAG guidelines. Doing so would enable assessing compliance of dynamically injected content in webpages. See, Hernandez, Section 1.
Claims 5 and 15 are method and CRM claims derived from claim 10 and are similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Nádia Fernandes, Rui Lopes, and Luís Carriço. 2011. On web accessibility evaluation environments. In Proceedings of the International Cross-Disciplinary Conference on Web Accessibility (W4A '11). Association for Computing Machinery, New York, NY, USA, Article 4, 1–10. DOI:https://doi.org/10.1145/1969289.1969295; 
Nádia Fernandes, Daniel Costa, Sergio Neves, Carlos Duarte, and Luís Carriço. 2012. Evaluating the accessibility of rich internet applications. In Proceedings of the International Cross-Disciplinary Conference on Web Accessibility (W4A '12). Association for Computing Machinery, New York, NY, USA, Article 13, 1–4. DOI:https://doi.org/10.1145/2207016.2207019;
Nguyen (see PTO892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/SHAHID K KHAN/             Examiner, Art Unit 2178